OUSDC

IN THE UNITED STATES DISTRI C§“HE§HWHELESTON.SC
DISTRICT OF SOUTl-I CARC§_. 8

GREENVILLE DIvIsIon\g gic 28 PM h= li
Marshall Dewitt McGaha Civil Action No. 6:18-1736-RMG
Petitioner,
V~ ORI)ER AND OPINION
Bryan P. Stirling,

Respondent.

\./\_/\./\/\_/\/\/\/\/\./

 

Before the Court is the report and recommendation (“R & R”) of the Magistrate Judge
(Dkt. No. 32) recommending that Petitioner’s motion (Dkt. No. 29), construed as a motion for
preliminary injunction, be denied. For the reasons set forth below, the Court adopts the R & R as

the Order of the Court and denies Petitioner’s motion.

I. Background

Petitioner is an incarcerated person at Broad River Correctional Institution in Columbia,
South Carolina. Petitioner proceeds pro se and seeks a writ of habeas corpus pursuant to 28
U.S.C. § 2254 on the basis of ineffective assistance of state court trial counsel and Braa’y
violations. (Dkt. No. l at 5-6.) Defendant Stirling, Agency Director of the South Carolina
Department of Corrections, moved for summary judgment on the pleadings (Dkt. No. 20), which
is fully briefed by the parties At issue here is Petitioner’s motion, docketed as a “motion for
copies at no expense.” (Dkt. No. 29.) Petitioner did not object to the R & R that this motion be

denied.

II. Legal Standard
A. Review of R & R

The Magistrate Judge makes only a recommendation to this Court that has no

presumptive weight and the responsibility to make a final determination remains with the Court.

_1_

See, e.g., Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject, or
modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28
U.S.C. § 636(b)(1)(C). Where a petitioner has not objected to the R &. R, the Court reviews the
R & R to “only satisfy itself that there is no clear error on the face of the record in order to accept
the recommendation.” Fed. R. Civ. P. 72 advisory committee’s note. ln the absence of
objections to the R & R, the Court need not give any explanation for adopting the Magistrate
Judge’s analysis and recommendation See, e.g., Camby v. Davis, 718 F.2d 198, 199 (4th Cir.
1983) (“In the absence of objection . . . we do not believe that it requires any explanation.”).

B. Motion for Preliminary Injunction

A party seeking a preliminary injunction must make a “clear showing” that (1) he is
likely to succeed on the merits, (2) he is likely to suffer imminent and irreparable harm absent
preliminary relief, (3) the balance of equities tip in his favor, and (4) an injunction is in the
public interest. Winter v. Nat. Res. Def Councz'l, Inc., 555 U.S. 7, 20-22 (2008); see also Metro.
Reg’l Info. Sys., Inc, v. Am. Home Realty Network, Inc., 722 F.3d 591, 595 (4th Cir. 2013). Such
relief involves “the exercise of a very far-reaching power, which is to be applied only in the
limited circumstances which clearly demand it.” Dz'rex lsrael, le. v. Breakthrough Mea'. Corp.,
952 F.2d 802, 811 (4th Cir. 1991) (citations and internal quotation marks omitted).

III. Discussion

The Court finds that the Magistrate Judge fully addressed the issues and correctly
concluded that Petitioner’s motion should be denied.I Petitioner requests a “court order from the
judge to be able to go to mail room and to the law library [because] it’s impossible [ ] to look up

case law.” (Dkt. No. 29 at 1.) This request is properly construed as a motion for preliminary

 

l Petitioner also requests that the Court provide him with a copy of his supplement to his

response in opposition to Respondent’s motion for summary judgment (Dkt. No. 28), which the
Court notes the Magistrate Judge is directing the Clerk of Court to provide.

_2_

injunction, which is an “extraordinary remedy.” Wz`nter, 555 U.S. at 24. Liberally construing this
pro se Petitioner’s motion, he has not demonstrated that such relief is warranted in that (l) he is
likely to succeed on the merits and (2) otherwise likely to suffer irreparable harm, nor that (3) the
balance of equities tip in favor of an injunction, (4) which is also in the public interest. See id. at
20. It is unclear what irreparable harm Petitioner will continue to suffer absent an Order that he
access the prison mail room and library. For example, as the Magistrate Judge noted, there is no
indication that Petitioner missed a filing deadline or that the prison policies have otherwise
“hindered his effort to pursue a legal claim.” Lewis v. Casey, 518 U.S. 343, 351 (1996). To the
contrary, Petitioner has filed numerous motions and responses, including four filings since
October 2018. See Long v. Vaughan, 652 Fed. Appx. 176, 178 (4th Cir. 2016) (“To prevail on a
claim of denial of access to the court, prisoners must demonstrate actual injury.”).

Petitioner also contends that he is being confined with no sunlight, no recreation and
weekly access to showers. (Dkt. No. 29 at 2.) The Court takes seriously such allegations, but
finds they do not here warrant injunctive intervention and emphasizes the availability and
necessity of exhausting the prison’s administrative remedies. See S.C. Dep’t Corrs., Inmate
Grievance System, Policy GA-Ol.l2 (providing grievance procedure); 42 U.S.C. § 1997(e)(a)
(“No action shall be brought with respect to prison conditions under section 1983 of this title, or
any other Federal law, by a prisoner confined in any jail, prison, or other correctional facility
until such administrative remedies as are available are exhausted.”).

For these reasons, the Magistrate Judge appropriately concluded that Petitioner’s motion

should be denied.

IV. Conclusion

For the foregoing reasons, the Court ADOPTS the R & R (Dkt. No. 32) as the Order of
the Court and DENIES Petitioner’s motion, construed as a motion for preliminary injunction
(Dkt. No. 29).

AND IT IS SO ORDERED.

@SNP

Richard Mark ow§el
United States District Court Judge

December _B/2018

Charleston, South Carolina

